     Case 1:19-cv-01249-AWI-HBK Document 20 Filed 06/11/21 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11       JOHN HUGHES,                                       No. 1:19-cv-01249-HBK
12                          Plaintiff,                      FINDINGS AND RECOMMENDATIONS THAT
                                                            THIS CASE BE DISMISSED WITHOUT
13             v.                                           PREJUDICE1

14       DONNY YOUNGBLOOD and SARAH                         OBJECTIONS DUE WITHIN TWENTY-ONE
         GONZALEZ,                                          DAYS
15
                            Defendants.                     ORDER DIRECTING CLERK TO ASSIGN
16                                                          DISTRICT JUDGE

17

18           This matter sua sponte comes before the court. As more fully set forth below, the
19   undersigned recommends the court dismiss this case without prejudice due to Plaintiff’s failure to
20   prosecute this action and failure to update his address of record, to the extent he has been
21   transferred or released.
22                                        I. FACTS AND BACKGROUND
23           Plaintiff John Hughes is a current or former state prisoner proceeding pro se and in forma
24   pauperis on his civil rights complaint filed under 42 U.S.C. § 1983. (Doc. Nos. 1, 5). On February
25   19, 2020, the court issued a screening order under 28 U.S.C. § 1915A and determined Plaintiff’s
26   complaint failed to state a claim. (Doc. No. 6 at 1). The court ordered Plaintiff to file an amended
27
     1
      This matter was referred to the undersigned pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302 (E.D. Ca.
28   2019).
                                                              1
     Case 1:19-cv-01249-AWI-HBK Document 20 Filed 06/11/21 Page 2 of 5


 1   complaint within thirty (30) days and warned him that if he failed to comply with the court’s order

 2   his case would be dismissed. (Id. at 5, ¶¶ 4-6). Plaintiff sought and received multiple extensions

 3   to amend his complaint. (Doc. Nos. 8, 9, 10, 12, 13, 14). Despite these extensions Plaintiff failed

 4   to file an amended complaint. On March 15, 2021, the court afforded Plaintiff a final twenty-one-

 5   day period within which to file his amended complaint before recommending dismissal of the

 6   action.     (Doc. No. 18).     On March 22, 2021, that order was returned as “Undeliverable,

 7   Refused/Paroled.” On March 24, 2021, a second attempt to reserve the order was made. On April

 8   2, 2021, that order also was returned as “Undeliverable, Refused.” As of the date of these findings

 9   and recommendations, Plaintiff has not filed an amended complaint nor filed a notice of change of

10   address, to the extent he has been transferred or released as required by Local Rule 182(f). (See

11   docket).

12                                           II. APPLICABLE LAW

13             This court’s Local Rules require litigants to keep the court apprised of their current

14   address and permits dismissal when the litigant fails to comply. Specifically:

15                    “[a] party appearing in propria persona shall keep the Court and
                      opposing parties advised as to his or her current address. If mail
16                    directed to a plaintiff in propria persona by the Clerk is returned by
                      the U.S. Postal Service, and if such plaintiff fails to notify the Court
17                    and opposing parties within sixty-three (63) days thereafter of a
                      current address, the Court may dismiss the action without prejudice
18                    for failure to prosecute.”
19   E.D. Cal. Loc. R. 183(b) (2019); see also Local Rule 182(f) (all parties are “under a continuing

20   duty” to notify the clerk of “any change of address.” Precedent supports a dismissal of a case
21   when a litigant fails to keep the court appraised on his address. Carey v. King, 856 F.2d 1439

22   (9th Cir. 1988) (affirming lower court and finding no abuse of discretion when district court

23   dismissed case without prejudice after pro se plaintiff did not comply with local rule requiring

24   pro se plaintiffs keep court apprised of addresses at all times); Hanley v. Opinski, Case No. 1:16-

25   cv-391-DAD-SAB, 2018 WL 3388510 (E.D. Ca. July 10, 2018) (dismissing action for failure to

26   prosecute and failure to provide court with current address).
27             Federal Rule of Civil Procedure 41(b) permits the court to involuntarily dismiss an action

28   when a litigant fails to prosecute an action or fails to comply with other Rules or with a court
                                                          2
     Case 1:19-cv-01249-AWI-HBK Document 20 Filed 06/11/21 Page 3 of 5


 1   order. See Fed. R. Civ. P. 41(b); see Applied Underwriters v. Lichtenegger, 913 F.3d 884, 889

 2   (9th Cir. 2019) (citations omitted); Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d

 3   683, 689 (9th Cir. 2005) (“[T]he consensus among our sister circuits, with which we agree, is that

 4   courts may dismiss under Rule 41(b) sua sponte, at least under certain circumstances.”). Local

 5   Rule 110 similarly permits the court to impose sanctions on a party who fails to comply with the

 6   court’s Rules or any order of court.

 7           Involuntary dismissal is a harsh penalty, but it “is incumbent upon the Court to manage its

 8   docket without being subject to routine noncompliance of litigants.” Pagtalunan v. Galaza, 291

 9   F.3d 639, 642 (9th Cir. 2002). Before dismissing an action under Fed. R. Civ. P. 41, the court

10   must consider: (1) the public interest in expeditious resolution of litigation; (2) the court’s need to

11   manage a docket; (3) the risk of prejudice to defendant; (4) public policy favoring disposition on

12   the merits; and (5) the availability of less drastic sanctions. See Applied Underwriters, 913 F.3d

13   at 889 (noting that these five factors “must” be analyzed before a Rule 41 involuntary dismissal)

14   (emphasis added); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (reviewing

15   five factors and independently reviewing the record because district court did not make finding as

16   to each factor); but see Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir. 2000) (listing

17   the same five factors, but noting the court need not make explicit findings as to each) (emphasis

18   added); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (affirming dismissal of pro se §

19   1983 action when plaintiff did not amend caption to remove “et al” as the court directed and

20   reiterating that an explicit finding of each factor is not required by the district court).
21                                              III. ANALYSIS

22           The undersigned considers each of the above-stated factors and concludes dismissing this

23   case is warranted. The expeditious resolution of litigation is deemed to be in the public interest,

24   satisfying the first factor. Yourish v. California Amplifier, 191 F.3d 983, 990–91 (9th Cir. 1999).

25   Turning to the second factor, the court’s need to efficiently manage its docket cannot be

26   overstated. This court has “one of the heaviest caseloads in the nation,” and due to unfilled
27   judicial vacancies, which is further exacerbated by the Covid-19 pandemic, operates under a

28   declared judicial emergency. See Amended Standing Order in Light of Ongoing Judicial
                                                          3
     Case 1:19-cv-01249-AWI-HBK Document 20 Filed 06/11/21 Page 4 of 5


 1   Emergency in the Eastern District of California. The court’s time is better spent on its other

 2   matters than needlessly consumed managing a case with a recalcitrant litigant. Indeed, “trial

 3   courts do not have time to waste on multiple failures by aspiring litigants to follow the rules and

 4   requirements of our courts.” Pagtalunan, 291 F.3d at 644 (Trott, J., concurring in affirmance of

 5   district court’s involuntary dismissal with prejudice of habeas petition where petitioner failed to

 6   timely respond to court order and noting “the weight of the docket-managing factor depends upon

 7   the size and load of the docket, and those in the best position to know what that is are our

 8   beleaguered trial judges.”). Delays have the inevitable and inherent risk that evidence will

 9   become stale or witnesses' memories will fade or be unavailable and can prejudice a defendant,

10   thereby satisfying the third factor. See Sibron v. New York, 392 U.S. 40, 57 (1968). Attempting a

11   less drastic action, such as issuing another order to show cause, would be futile because Plaintiff

12   has failed to update his address or is refusing any orders from the court. Thus, any

13   correspondence sent to him will be returned. Additionally, the instant dismissal is a dismissal

14   without prejudice, which is a lesser sanction than a dismissal with prejudice, thereby addressing

15   the fifth factor.

16             The court first directed Plaintiff to file an amended complaint over a year ago. The court

17   granted Plaintiff numerous extensions of time to file an amended complaint. The court warned

18   Plaintiff repeatedly that failure to file an amended complaint would be cause for dismissal. And

19   contrary to Local Rule 183(b), more than 63 days have passed since mail was returned as

20   undeliverable and Plaintiff has not updated his mailing address or otherwise contacted the court.
21   Considering these factors and those set forth supra, as well as binding case law, the undersigned

22   recommends dismissal, without prejudice, under Fed. R. Civ. P. 41(b) and Local Rules 110 and

23   183(b).

24             Accordingly, it is ORDERED:

25             The Clerk shall assign this case to a district judge.

26             Further, it is RECOMMENDED:
27             This case be dismissed without prejudice.

28             ///
                                                           4
     Case 1:19-cv-01249-AWI-HBK Document 20 Filed 06/11/21 Page 5 of 5


 1                                         NOTICE TO PARTIES

 2            These findings and recommendations will be submitted to the United States district judge

 3   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within twenty-one

 4   (21) days after being served with these findings and recommendations, a party may file written

 5   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

 6   Findings and Recommendations.” Parties are advised that failure to file objections within the

 7   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

 8   838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 9
     IT IS SO ORDERED.
10

11
     Dated:      June 11, 2021
12                                                     HELENA M. BARCH-KUCHTA
                                                       UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       5
